Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-27, 29-35 and 37-43 (renumbered as 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 21, 29, and 37.  Specifically, the prior art of record does not teach the features of the claim limitations that include for reclaiming one or more storage blocks of storage resources allocated to virtual machined and managed by a hypervisor based on block tracking values, obtaining a reclamation call to reclaim a target portion of the storage resources in the computer system, wherein obtaining the reclamation call comprises receiving the reclamation call from a hypervisor, and wherein the target portion of the storage resources correspond to resources allocated to a particular virtual machine managed by the hypervisor, determining, based on the target portion, storage blocks to be reclaimed in response to the reclamation call: updating the block tracking values for the identified storage blocks, and reclaiming a portion of the storage resources in the computer system including one or more of the determined storage blocks in combination with the other limitations recited in the context of claims 21, 29, and 37.
	The closest prior arts of record, Leshinsky et al. (U.S. Patent No. 9,460,008 B1, hereinafter “Leshinsky’) teaches a system and method for efficient garbage collection 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art at the time the invention was made would have integrated or modified the system and method for efficient garbage collection for data blocks utilizing log records to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 21, 29, or 37. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157